Order entered April 29, 2013




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-00223-CR

                     NATHANIEL HOWARD THOMAS, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-81983-2012

                                         ORDER
      Before the Court is appellant’s April 9, 2013 petition for rehearing or rehearing en banc.

Appellant’s motion is DENIED.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE